Case 1:15-cv-00842-RGA Document 578-1 Filed 05/19/21 Page 1 of 2 PageID #: 34938




                           EXHIBIT A
Case 1:15-cv-00842-RGA Document 578-1 Filed 05/19/21 Page 2 of 2 PageID #: 34939




 COVID-19 Pandemic Instruction
        As you may be aware, the District of Delaware had previously suspended all jury trials,

 civil and criminal, due to the impact of the COVID-19 pandemic. In April 2021, after

 consideration of both the improving conditions in Delaware and the development of safety

 protocols, the District of Delaware lifted the suspension allowing jury trials to resume. I set this

 trial on my trial calendar many months ago. When the decision was made to resume jury trials, I

 simply resumed my normal trial calendar while implementing appropriate COVID-19

 precautions.

        The Court recognizes that Delaware, and the nation, are still confronting the COVID-19

 pandemic; however, you should not draw any inferences or conclusions based on the Court’s

 decision to conduct this trial at this time. This case is not a unique case and it is no more, or less

 important because it is being conducted at this time. The Court believes that the COVID-19

 pandemic is sufficiently under control in Delaware to proceed with trials.

        As mentioned, I have implemented COVID-19 precautions for the health and safety of all

 trial participants. These precautions include social distancing, wearing masks, and having a

 limited number of people present in the courtroom at any one time. As a result of the Court’s

 limitations and precautions, you may see different attorneys cycle in and out of the courtroom

 during the trial, and you may notice neither side has a party representative present. These are

 precautionary measures taken to ensure the safety of all participants, and you should not read

 into or consider the presence or absence of any participant due to these precautions in

 considering the evidence and arriving at your verdict.
